 

Exhibit 10.1

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000001.jpg]

 

EXECUTION COPY

 

DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT

This Development and Manufacturing Services Agreement (this “Agreement”) is made
as of May 20, 2016 (“Effective Date”) between CMC ICOS BIOLOGICS, INC., a
Washington corporation (“CMC”), and Catalyst Biosciences, Inc., a Delaware
Corporation (“Customer”).

 

·

CMC provides bioprocessing services to pharmaceutical and biotechnology
companies;

 

·

Customer wishes to contract with CMC for the provision of the Services pursuant
to one or more Work Statements that may be entered into from time to time during
the Term; and

 

·

CMC is willing to perform the Services on the terms in this Agreement and the
Quality Agreement.

 

·

The parties have entered into a letter of agreement dated November 30, 2015 (the
“LOA”), under which CMC provided certain services to the Customer, and a
Confidentiality Agreement dated June 12, 2015 (the “Confidentiality
Agreement”).  Upon its execution, this Agreement shall supersede and replace the
(i) LOA and all services performed thereunder shall be deemed to have been
performed under this Agreement and (ii) Confidentiality Agreement and all
disclosures thereunder shall be deemed to have been made under this Agreement.  

Therefore, the parties agree as follows:

1.

DEFINITIONS.  Capitalized terms used in the main body of this Agreement but not
otherwise defined in the main body are defined in Appendix I.

2.

PERFORMANCE OF THE SERVICES

 

2.1

Work Statements.  The Services will be described in one or more Work
Statements.  As of the Effective Date, the parties are entering into Work
Statement No. 1 attached as Appendix III.  From time to time during the Term,
the parties may enter into additional Work Statements for the performance of
Services.  Each Work Statement will be signed by each party and will be governed
by this Agreement.

 

2.2

Standards.  CMC will use [* * *] efforts to perform the Services and meet the
Timeline and, where required by the Work Statements, comply with [* * *].  The
parties will evaluate CMC’s efforts taking into account [* * *].

 

2.3

Totality of Services.  CMC will not perform any Services other than those
described in the Work Statement.  Due to the nature of the Services, however,
changes to the Services may be necessary to achieve the Objective.  If changes
to the Services are necessary, the

1

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

parties will [* * *]. Changes to the Services may affect the Price and
Timeline.  For clarity, to the extent any Services need to be re-performed as a
result of CMC’s Fault, [* * *]. 

 

2.4

Project Team

 

2.4.1

Each party will name and notify the other party of its representatives who will
form the project team and who will be responsible for planning, executing and
discussing issues regarding the Services and communicating with the other party
(“Project Team”).  Each party will have one vote in determinations and approvals
made by the Project Team.  All determinations and approvals of the Project Team
will require the [* * *].

 

2.4.2

The Project Team will schedule meetings at regular intervals for the purpose of
communicating updates on the performance of the Services and providing an
initial forum for discussing and resolving any issues encountered with the
Services.  These meetings will be conducted by telephone or, if necessary, by
face-to-face meetings.  Each party is responsible for its own costs in attending
these meetings.

 

2.4.3

Any decision by [* * *] that amends the Services will not be binding unless it
is recorded in writing and signed by [* * *].

 

2.5

Additional Batches of Product. In the event that Customer so elects, CMC shall
agree to enter into a Work Statement for the cGMP manufacture of one or more
additional Batches of Product for use in Customer’s clinical trials [* * *].

3.CUSTOMER MATERIALS

 

3.1

Transfer.  Customer will use [* * *] efforts to deliver and, with CMC’s
cooperation, transfer to the CMC Facility and CMC’s personnel the Customer
Materials and other information described in the Work Statement by the deadline
in the Work Statement.  To the extent relevant to the Services, that information
will include[* * *]. All information must be provided in written form and in
English.

 

3.2

Customer Assistance.  Customer will use [* * *] efforts to promptly and, in any
event, within [* * *] after the request, make reasonably available to CMC
suitably qualified and skilled employees or representatives to assist in the
successful transfer of the Customer Know‑How, Customer Materials and Process to
CMC.

 

3.3

MSDS.  At least [* * *] before the delivery of the Customer Materials
(including, where applicable, the Cell Line) Customer must provide to CMC an
accurate and complete written risk assessment (in English) for genetically
modified organisms that details the hazards, storage and handling
recommendations for the Customer Materials (“Materials and Safety Data
Sheet”).  

 

3.4

Return of Customer Materials.  Within [* * *] Customer must notify CMC whether
it wants CMC to return the Customer Materials to Customer or a third party
storage facility or if it

2

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

wants CMC to dispose of the Customer Materials, [* * *].  If Customer fails to
give the notice required by this Section 3.4 within[* * *] after the completion
of the relevant Services, CMC may, after providing at least [* * *] prior
written notification to Customer dispose of them [* * *], or return them to the
Customer [* * *], in its sole discretion and without liability to Customer. 

4.TIMELINE CHANGES, SPECIFICATION AND CGMP CHANGES

 

4.1

Timeline Changes

 

4.1.1.

The parties may revise the Timeline [* * *].

 

4.1.2

In addition, [* * *].

 

4.2

Manufacturing; Specification and Quantities

 

4.2.1

In performing the Manufacturing Services, CMC will use [* * *] efforts to
manufacture Product to meet the Specification then in effect where required by
the Work Statement. [* * *].  CMC must use [* * *] efforts to manufacture
Product to meet the Specification then in effect.  If there is a failure of the
Product to meet Specification then in effect, the parties shall investigate the
reason for such failure in accordance with Section 6.10.  If the investigation
reveals that such failure to meet Specification arises due to CMC’s Fault, [* *
*].

 

4.2.2

The Specification may be revised by [* * *].

 

4.2.3

All quantities of Product are estimates only and except as expressly stated
below in subsection (a) or as may be expressly stated in a Work Statement, [* *
*].  

(a)  [* * *].

 

4.3

Changes in cGMP.  If there are any material and unforeseen changes in cGMP or
manufacturing regulations issued under law that impact the Services and:

 

4.3.1

are specific to the Product and not of general requirement for biologics
contract manufacturing services; or

 

4.3.2

[* * *];

then CMC must notify Customer and the parties must in good faith discuss ways to
continue the Services [* * *]. If the parties do not reach agreement [* * *].

3

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

5.

MANUFACTURING CAPACITY AND CANCELLATION FEES 

 

5.1

Reservations and Scheduling

 

5.1.1

As of the Effective Date, and at the execution of each Work Statement, CMC will
reserve Slots in its cGMP manufacturing suite for those cGMP Batches to be
manufactured under the Manufacturing Services according to the then‑current
Timeline.

 

5.1.2

If the Timeline is amended and that amendment affects the scheduled Slot for any
Batch, CMC will update its manufacturing schedule and reserve a new Slot for
each affected Batch. Unless otherwise requested by Customer, CMC will reserve
those Slots as near in time to the existing vacated Slots as CMC’s then‑current
schedule will permit, taking into account reserved slots under CMC’s existing
manufacturing schedule for its whole facility.

5.2Cancellation or Delay of cGMP Batches resulting from Customer’s actions or
elections:

 

5.2.1

Customer must pay CMC the Cancellation Fees stated below in Section 5.4, if   
[* * *]

 

(a)

[* * *];

 

(b)

[* * *]

 

(c)

[* * *].

 

5.3

Non-Fault Delay or Cancellation of cGMP Batches:

 

5.3.1

Cancelled Batches. Customer must pay CMC [* * *] of the Cancellation Fees stated
below in Section 5.4, if [* * *];

 

(a)

[* * *].

 

5.3.2

Delayed Batches. The parties agree that Customer will not be liable for any
Cancellation Fees stated below in Section 5.4, if [* * *].

 

5.4

Batch Cancellation and Delay Fees:

 

5.4.1

CMC will use [* * *] efforts [* * *].  

 

(a)

If CMC is able to [* * *].

 

(b)

If CMC is able to [* * *].

4

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

5.4.2

In the event of an Affected Batch described in Section 5.2, [* * *]. 

[* * *].

6.PACKAGING, DELIVERY, STORAGE, EXAMINATION, DEFECTS AND SAMPLES

 

6.1

Packaging.  CMC will package all Cell Lines, Product and perishable Deliverables
to be Delivered per CMC’s applicable packaging SOPs, the Work Statement and
Regulatory Obligations.

6.2Delivery.

 

6.2.1

CMC will provide Customer with [* * *] of the anticipated date of Delivery of
Product (which will be contemplated in the Timeline and CMC will use [* * *]
efforts to deliver the Product [* * *] after the completion of the Batch.  CMC
will provide notice to Customer at least [* * *] before CMC is to Deliver that
Product.

 

6.2.2

Except as stated in Section 6.2.4 or in the Specifications, all Product that CMC
manufactures under this Agreement will be released to Customer [* * *].  Product
will be considered “delivered” [* * *] (“Delivery” or “Delivered”).  Customer
may arrange collection at any time during normal business hours on Business Days
or other times as may be agreed by the parties.

 

6.2.3

CMC has no obligation to clear for export or import any Deliverables nor is CMC
obligated to obtain, or assist Customer in obtaining, export or import licenses,
consents or permissions.

 

6.2.4

CMC will deliver to Customer or Customer’s designee by mail or electronic mail
all Data, results, Batch records and Drug History Records within [* * *] of the
completion of the applicable Manufacturing Services.

 

6.3

Release For Further Processing.  Subject to, and if permitted by, Regulatory
Obligations, [* * *] (“Release For Further Processing”).  Any Product that is
the subject of Release For Further Processing must, until the applicable
Certificate of Analysis is issued by CMC:

 

6.3.1

not be administered to any living organism;

 

6.3.2

be handled by Customer with the utmost care as if it were an unknown substance;
and

 

6.3.3

be accepted at Customer’s sole risk and liability for any use of such Product
prior to delivery by CMC of the applicable Certificate of Analysis for such
Product.

5

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

CMC is not liable for any loss or damage caused by Product that is the subject
of Release For Further Processing prior to the delivery by CMC of the applicable
Certificate of Analysis for such Product.  

 

6.4

Title and Risk.  Title and risk of loss in the Deliverables transfers to
Customer [* * *].

 

6.5

Storage and Transport.  If Customer elects to have a shipping company or other
agent (“Shipping Company”) collect and transport the Product on Delivery,
Customer must

 

6.5.1

inform CMC of Customer’s designated Shipping Company before the collection of
the Product;

6.5.2coordinate with the Shipping Company for the shipment of the Product; and

 

6.5.3

ensure that the Product is stored and transported in accordance with the
Shipping Guidelines.  

[* * *]

 

6.6

Storage.  If Customer or Customer’s Shipping Company is unable to collect the
Product at the time of Delivery, CMC will store the Product for a period of [* *
*], at Customer’s request.  Storage of the Product at CMC’s premises after
Delivery is at [* * *] except that [* * *].  If the Product has not been
collected by Customer or Customer’s Shipping Company within [* * *], CMC will
notify Customer.  If Customer or Customer’s Shipping Company fails to collect
the Product within [* * *] after the date of that notice, CMC may, [* * *].  If
CMC elects to continue to store the Product, [* * *].  

 

6.7

Samples.  CMC must store samples of all cGMP Product released by CMC’s quality
department with a Certificate of Analysis for the period required by applicable
Regulatory Obligations, which in the absence of a definitive time period is [* *
*] from the date of release or Delivery of the applicable Product.  After the
expiration of the relevant time period, [* * *].

 

6.8

Shipping Guidelines.  Customer’s failure to comply with the Shipping Guidelines
before or after serving a Defect notice (as defined below) shall [* * *].

 

6.9

Examination of Products for Defects.

 

6.9.1

Customer must [* * *] examine and test the Products for (a) defect and
non‑conformity with any applicable cGMP standards that the Products are required
to meet under this Agreement, and (b) in the case of Product manufactured to
Specification and released with a Certificate of Analysis, the failure of the
Product to meet Specification (each a “Defect”).  [* * *].

 

6.9.2

Where any alleged Defect is identified, Customer must notify CMC in writing
(“Defect Notice”) within [* * *] after receipt of the Certificate of Analysis
applicable to such Product.  To be effective, a Defect Notice must identify

6

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

(a)

the Product; 

 

(b)

the date of Delivery and collection;

 

(c)

reasonable detail of the Defect, including test results;

 

(d)

where applicable full disclosure of the methodology of all analytical tests
performed on the Product and the results of those tests;

 

(e)

confirmation that the Products have been stored and transported in accordance
with the applicable Shipping Guidelines or a declaration that any deviation from
the Shipping Guidelines did not cause any such Defect; and

 

(f)

where the Customer asserts that the Defect is due to CMC, the reasons for that
assertion.

 

6.9.3

In consultation with CMC, Customer must return samples of the Products that are
subject to the Defect Notice in accordance with the Shipping Guidelines to CMC
within [* * *] after the date of the Defect Notice.

 

6.9.4

Following receipt of the Defect Notice, CMC must cooperate with Customer and [*
* *] investigate whether the Defect is due to CMC’s Fault and must report to
Customer within [* * *] after receipt of the samples whether CMC accepts
responsibility for the Defect.

 

6.9.5

If Customer fails to notify CMC of a Defect in any Product in accordance with
the provisions and time limits stipulated in this Section 6.9, [* * *].

6.10Consequences of Defective Product.

 

6.10.1

If Customer reasonably demonstrates that the Defect is due to CMC’s Fault
(including, for clarity, that the Product did not meet Specifications when
delivered by CMC with a Certificate of Analysis) and not as a result of any
third party or Customer action or inaction, [* * *].  CMC will undertake those
efforts [* * *].

 

6.10.2

If there is a dispute regarding the existence or cause of a Defect (“Disputed
Product”), [* * *].  This process may involve Customer sending a representative
and a sample of the Disputed Product to CMC, and the parties conducting[* *
*].  The parties must [* * *] after completing those tests to resolve whether
the Disputed Product is Defective due to CMC’s Fault.

 

6.10.3

If the parties cannot resolve their dispute in the manner described above as to
whether a Disputed Product meets the Specification or as to the cause of a
Defective Product, [* * *]

7

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

6.11

Rejected Product.  Customer must segregate and must not use any Product for any
human clinical testing or trials after it becomes aware of a Defect relating to
such Product.  On a final determination that any Product is Defective as a
result of CMC’s Fault, [* * *] all remaining Product to CMC, or (b) destroy all
remaining Product, at CMC’s election.   

 

6.12

Examination and Correction of Non‑Manufacturing Deliverables.  Customer must, [*
* *] after delivery, examine and test the Deliverables (other than Products) for
any non‑conformity with any applicable standards that those Deliverables are
required to meet under this Agreement.  Where any alleged non‑conformity is
identified, Customer must [* * *] after delivery of the Deliverable.  To be
effective, that notice must identify the Deliverable and provide reasonable
detail of the non‑conformity.  From receipt of the notice, CMC must [* * *]
investigate whether the non‑conformity is due to CMC’s Fault and must report to
Customer within [* * *] after receipt of the notice whether it accepts
responsibility for the non‑conformity.  If Customer reasonably demonstrates that
the non‑conformity is due to CMC’s fault and not as a result of any third party
or Customer action or inaction, then CMC will use [* * *] to either [* * *]
replace or correct the Deliverable at [* * *]; provided, that Customer has [* *
*] CMC of the non‑conformity per this Section 6.12.

 

6.13

Exclusive Remedies. [* * *].

7.

PRICE AND PAYMENT TERMS

 

7.1

Amounts.  All amounts stated in this Agreement are denominated, and must be
paid, in U.S. Dollars.  Unless otherwise specifically stated in a Work
Statement, the Price stated in the Work Statement is exclusive of [* * *].

 

7.2

Payment Schedule.  Unless a different payment schedule is provided in the Work
Statement, CMC will issue invoices for the Price of Stages as follows:

 

7.2.1

[* * *]:

 

7.2.2

[* * *]:

 

7.3

Incidental Costs.

 

7.3.1

Raw Materials.  The costs for raw materials and handling are described in the
Work Statement.

 

7.3.2

External Analysis.  The costs and handling for external analysis are described
in the Work Statement.

 

7.3.3

Handling Fees.  [* * *].

 

7.3.4

Other Fees.  [* * *].

8

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

7.4

Payments.  Unless otherwise directed by CMC, all invoices must be paid by wire
transfer of immediately available funds to the following account: 

[* * *]

Unless otherwise stated on an invoice, Customer must pay all undisputed amounts
on invoices in full without any deductions within [* * *] by CMC.

 

7.5

Late Payments.  If any amount is not paid in full when due under this Agreement
and such amount is not disputed in good faith by Customer, CMC may

 

7.5.1

[* * *], and

 

7.5.2

if a payment is not received within [* * *] of the applicable due date, [* * *].

 

7.6

Acceptance of Invoices.  All invoices will be considered accepted by Customer
unless customer notified CMC to the contrary within [* * *] after delivery of
the applicable invoice.

8.

INTELLECTUAL PROPERTY

 

8.1

Pre-Existing Intellectual Property.  Each party [* * *].

 

8.2

CHEF1 Technology.  Notwithstanding anything to the contrary in this Agreement,
[* * *].

 

8.3

Customer’s Grant of License for the Services.  Customer hereby grants to CMC and
its Affiliates for the Term a non‑exclusive, royalty‑free, sublicensable (but
only to Affiliates and third party contractors), license [* * *].

 

8.4

Intellectual Property Created in the Course of the Services.  Without affecting
Section 8.2, all data, information and Intellectual Property first generated by
CMC in its performance of the Services and that is [* * *] owned by Customer
(“Customer IPR”).  CMC hereby assigns and agrees to assign to Customer all
right, title and interest of CMC in any Customer IPR. CMC shall (a) disclose
promptly to Customer all Customer IPR, and (b) whether during or after the
period of the Services with Customer, execute such written instruments and do
such other acts as may be necessary in the opinion of Customer to obtain a
patent, register a copyright or otherwise evidence or enforce Customer’s rights
in and to such Customer IPR.

 

8.5

CMC IPR.  All Intellectual Property developed by CMC in the performance of the
Services other than Customer IPR will be owned by CMC (“CMC IPR”).  Customer
hereby assigns to CMC all right, title and interest of Customer in any CMC IPR.

 

8.6

License to CMC IPR.  Provided that Customer has satisfied its payment
obligations under this Agreement, CMC hereby grants to Customer a perpetual,
irrevocable (subject to the termination of this Agreement by CMC pursuant to
Section 12.2), non‑exclusive, royalty free, sublicensable, worldwide license to
use CMC Intellectual Property Rights (including,

9

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

for clarity, CMC’s Pre-Existing IPR) and CMC IPR [* * *] owned or controlled by
CMC to the extent reasonably necessary to make, use, sell, offer to sell and
import the Product and use (or have used) the Cell Line or Process to
manufacture Product.  [* * *].  

 

8.7

Right to File for Protection.  Each party may file patent protection on any
Intellectual Property it owns in accordance with Section 8.1, 8.2, 8.4 or 8.5,
and the other party will [* * *].

 

8.8

Party’s Name.  Except as otherwise provided in this Agreement or required by any
applicable law, regulation or order of an administrative agency or court of
competent jurisdiction, neither party shall use the name of the other party or
of the other party’s Affiliates, directors, officers or employees in any
advertising, news release or other publication except that CMC may identify
Customer by name as a customer of CMC.

 

8.9

Third Party IPR and Confidential Information. CMC will not use or incorporate
any intellectual property of a third party (“Third Party Technology”) or any
other confidential or proprietary information of any third party in the
performance of the Services, the development of the Process or into any
Deliverable.

 

8.10

No Implied Licenses.  Except for the licenses expressly granted in this
Agreement, no rights or licenses are granted by implication, estoppel or
otherwise.

9.

CONFIDENTIAL INFORMATION

 

9.1

The Recipient Party must

 

9.1.1

Except as is authorized in Section 8.6, use the Confidential Information of the
Disclosing Party only [* * *] to carry out this Agreement;

 

9.1.2

protect the Confidential Information of the Disclosing Party against
unauthorized use or disclosure applying standards of care reasonably expected
and no less stringent than the standards applied to protection of Recipient
Party’s own confidential information of a similar nature; and

 

9.1.3

not disclose any Confidential Information of the Disclosing Party to any person
or entity except to its Permitted Recipients but then only on a need‑to‑know
basis to those Permitted Recipients who are bound by confidentiality
restrictions as restrictive as this Section 9.

 

9.2

The obligations in Section 9.1 do not apply to information that:

 

9.2.1.

at the time of its disclosure by the Disclosing Party, was available to the
public and could be obtained without reference to the Confidential Information
by any person with no more than reasonable diligence;

10

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

9.2.2

becomes generally available to the public other than by reason of a breach of
this Agreement or any breaches of confidence by the Recipient Party or it’s
Permitted Recipients; 

 

9.2.3

at the time of disclosure and as evidenced by the Recipient Party’s written
records, was lawfully already within its possession; or

 

9.2.4

is independently developed by the Recipient Party without reference to the
Confidential Information of the Disclosing Party as evidenced by the Recipient
Party’s written records.

 

9.3

The Recipient Party may disclose certain Confidential Information of the
Disclosing Party, without violating the obligations of this Agreement, to the
extent that disclosure is required by and in compliance with a valid order of a
court or other governmental body having jurisdiction, provided that the
Recipient Party provides the Disclosing Party with reasonable prior written
notice of the disclosure and makes a reasonable effort to obtain, or to assist
the Disclosing Party in obtaining, a protective order preventing or limiting the
disclosure.

 

9.4

If the Recipient Party or any of its Permitted Recipients becomes aware of any
actual or potential unauthorized use or disclosure of the Confidential
Information of the Disclosing Party, the Recipient Party must inform the
Disclosing Party as soon as reasonably possible after it becomes aware of that
actual or potential unauthorized use or disclosure.  The Recipient Party must
cooperate in any action that the Disclosing Party may decide to take.

 

9.5

Except as otherwise provided in this Agreement or otherwise required by law,
neither Customer nor CMC will disclose any terms of this Agreement to any third
party without the prior written consent of the other party except to its
Permitted Recipients, investors, potential investors, potential acquirers of the
Product or other professional advisers but then only on a need‑to‑know basis to
those Permitted Recipients investors, potential investors, potential acquirers
of the Product or other professional advisers who are bound by confidentiality
restrictions as restrictive as this Section 9.  

 

9.6

On the termination of this Agreement or at the request of the Disclosing Party,
the Recipient Party must promptly return to the Disclosing Party any
Confidential Information of the Disclosing Party then in its possession or
control except where that Confidential Information is covered under surviving
license rights between the parties.  However, each party may retain in its legal
files a single copy of any document that contains the Disclosing Party’s
Confidential Information solely for the purpose of determining the scope of the
obligations under this Agreement.  Neither party is obligated to destroy
electronic files securely archived in accordance with its customary data
retention policies.

11

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

10.

LIMITED WARRANTIES 

 

10.1

Customer Warranties.  Customer warrants and represents to CMC that:

 

10.1.1

Customer has [* * *];

 

10.1.2

[* * *];

 

10.1.3

to its knowledge, [* * *]

 

10.1.4

(a) to its knowledge, [* * *].

 

10.2.

CMC Warranties.  CMC warrants, represents and covenants to Customer that:

 

10.2.1

it has the necessary permits, facilities, third party contractors and skilled
personnel that may be reasonably anticipated to be necessary of a biologics
contract manufacturer for the regular provision of manufacturing and development
services of biologic material;

 

10.2.2

[* * *];

 

10.2.3.

[* * *];

 

10.2.4

[* * *];

 

10.2.5

[* * *]; and

 

10.2.6

all Services will be conducted in a professional and workmanlike manner by
personnel qualified to perform the Services.

 

10.3

Disclaimer of All Other Warranties.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EXCEPT FOR THOSE EXPRESS WARRANTIES IN THIS SECTION 10, NEITHER
PARTY MAKES OR GIVES ANY OTHER WARRANTIES, EXPRESS OR IMPLIED (WHETHER BY
STATUTE, CUSTOM, COURSE OF DEALING OR OTHERWISE) AND EACH PARTY HEREBY DISCLAIMS
ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR USE, NON‑INFRINGEMENT
AND TITLE.

11.INDEMNIFICATION

 

11.1

CMC’s Indemnity.  Customer must indemnify and defend and hold harmless CMC and
its Affiliates and each of their respective directors and officers and Testing
Laboratories (“CMC Parties”) against any and all losses, demands, claims,
liabilities, damages, costs and expenses (including court costs and reasonable
attorneys’ fees and expenses)

12

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

(“Claims”) arising from a third-party (except with respect to claims described
under Section 11.1.3) that the CMC Parties incur as a result of any: 

 

11.1.1

alleged or actual infringement or misappropriation of any Intellectual Property
rights of any third party to the extent arising from CMC’s use of the Cell Line,
Process, Customer Intellectual Property Rights or Customer Materials in the
performance of the Services and/or manufacture of the Product;

 

11.1.2

claims resulting from the administration, use, handling, storage or other
disposition of the Product or Drug Substance in any form, except to the extent
(i) any such Claim arises from, is based on or results from any activity set
forth in Section 11.2.1, 11.2.2, or 11.2.3, for which CMC is obligated to
indemnify the Customer Parties under Section 11.2 or (ii) any such Claim arises
from, is based on, or results from CMC’s negligence, intentional misconduct or
breach of this Agreement;

 

11.1.3

contamination or damage to CMC’s operations or any facility caused by the Cell
Line or Customer Materials except to the extent the Cell Line and Customer
Materials were not handled in accordance with the Materials and Safety Data
Sheet;

 

11.1.4

use of any Product that was the subject of a Release for Further Processing in
accordance with Section 6.3 and such use was prior to receiving the Certificate
of Analysis from CMC; and

 

11.1.5

any acts or omissions of any third party auditor of Customer.

The foregoing indemnity obligation shall not apply to the extent that the CMC
Parties fail to comply with the indemnification procedures set forth in Section
11.3 and Customer’s defense of the relevant Claims is prejudiced by such
failure.

 

11.2

Customer’s Indemnity.  CMC must indemnify, defend and hold harmless Customer and
its Affiliates and each of their respective directors and officers (“Customer
Parties”) against any and all Claims arising from a third-party (except with
respect to claims described under Section 11.2.1 and 11.2.2) that the Customer
Parties incur as a result of any:

 

11.2.1

material inaccuracy in a Certificate of Analysis such that the certified Product
at the time of Delivery does not meet the Specification when certified to meet
it;

 

11.2.2

failure of CMC to manufacture the Product according to cGMP when the Product is
released by CMC at the time of Delivery as a cGMP Product; and

 

11.2.3

actual or alleged infringement or misappropriation of any Intellectual Property
rights of any third party to the extent that infringement or misappropriation is
due to the Process developed as part of the Services but excluding claims to the
extent the infringement or misappropriation is caused by the use of the Process

13

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

developed as part of the Services in combination with the Cell Line, Customer
Materials, Process supplied by the Customer, or Customer Intellectual Property
Rights. 

The foregoing indemnity obligation shall not apply to the extent that the
Customer Parties fail to comply with the indemnification procedures set forth in
Section 11.3 and CMC’s Customer’s defense of the relevant Claims is prejudiced
by such failure.

 

11.3

Indemnification Procedure.  The party (“Indemnitee”) that claims indemnification
under this Section 11 must:

 

11.3.1

promptly, and in any event within [* * *] of it receiving notice of the Claim,
notify the other party (“Indemnitor”) in writing of the Claim; provided, that
failure to give that notice will not relieve the Indemnitor of its
indemnification and defense obligations except to the extent the failure
materially prejudices the ability of the Indemnitor to defend against the Claim;

 

11.3.2

permit the Indemnitor to control the defense of the Claim; and

 

11.3.3

have the right (at the Indemnitee’s expense) to participate in the defense of
the Claim.

 

11.4

Settlement.  The Indemnitor must not settle or consent to an adverse judgment in
any Claim indemnified by the Indemnitor that adversely affects the interests of
the Indemnitee or imposes additional obligations on the Indemnitee, without the
prior written consent of the Indemnitee.

 

11.5

IP Claims.  Each party must [* * *] (and within [* * *] if permissible under
applicable law or stock exchange rules) notify the other party of any third
party allegation of infringement or misappropriation of any third party
Intellectual Property rights due to the handling, storage or use of the Cell
Line, Customer Materials, Customer Intellectual Property Rights or CMC
Intellectual Property Rights or the manufacture of the Product.

12.TERM AND TERMINATION

 

12.1

Term.  The term of this Agreement commences on the Effective Date and terminates
on the later of [* * *] unless sooner terminated in accordance with Section 4.4,
12.2, 12.3, 12.4, 12.5 or 15.1 or extended by mutual written agreement of the
parties (“Term”).

 

12.2

Termination for Default.  Either party (“Non-Defaulting Party”) may terminate
this Agreement on notice to the other party (“Defaulting Party”) if

 

12.2.1

the Defaulting Party fails to pay any amount payable under this Agreement within
[* * *] after the due date;

14

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

12.2.2

the Defaulting Party commits a material breach of its obligations under this
Agreement and fails to remedy it during a period of [* * *] starting on the date
of receipt of notice from the Non‑Defaulting Party identifying the breach and
requiring it to be remedied; 

 

12.2.3

a petition is filed against the Defaulting Party for an involuntary proceeding
under any applicable bankruptcy or other similar law and that petition has not
been dismissed within [* * *] after filing or a court having jurisdiction has
appointed a receiver, liquidator, trustee or similar official of the Defaulting
Party for any substantial portion of its property, or ordered the winding up or
liquidation of its affairs; or

 

12.2.4

the Defaulting Party commences a voluntary proceeding under applicable
bankruptcy or other similar law, has made any general assignment for the benefit
of creditors, or has failed generally to pay its debts as they become due.

 

12.3

Termination for Convenience.  

 

12.3.1

Customer may terminate this Agreement or any Stage of the Services at any time
before completion of the Services or Stage by giving no less than [* * *] notice
in writing to CMC detailing the Stages of the Services that are to be
terminated.

 

12.3.1

CMC may terminate this Agreement at any time after the completion of all Stages
under all Work Statements by giving [* * *] to Customer.

 

12.4

Termination for Scientific or Technical Difficulties.  

CMC may terminate this Agreement or any Stage on [* * *] notice if CMC
reasonably concludes that it cannot technically or scientifically deliver the
Services contemplated by this Agreement or any Stage despite applying its[* * *]
efforts.  During the [* * *] notice period or when CMC notifies Customer that it
has become aware that a technical or scientific problem has or may arise, the
parties must in good faith discuss the difficulties and scientific and technical
hurdles in an attempt to resolve those problems.  If the parties agree during
those discussions that the Services can be delivered then the notice to
terminate will expire and this Agreement (or the Stage as the case may be) will
continue in effect.  If agreement cannot be reached this Agreement or Stage, at
CMC’s election, will terminate on expiration of the [* * *] notice
period.  During the notice period, CMC will not undertake any new activities
under the Services and will use [* * *] efforts to promptly wind down the
affected Services and to mitigate or otherwise minimize costs relating to such
affected Services (including cancelling all revocable fees and expenses).

Customer may terminate this Agreement or any Stage on [* * *] notice if Customer
reasonably concludes that CMC cannot technically or scientifically deliver the
Services contemplated by this Agreement or any Stage despite applying its [* *
*] efforts after a delay of greater than [* * *] in the Timeline or upon the
agreement of the parties, but only after the parties have discussed the
difficulties and scientific and technical hurdles in an attempt to resolve those
problems.  If agreement cannot be reached as to a technical or

15

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

scientific path forward this Agreement or Stage, at Customer’s election, will
terminate on expiration of the [* * *] notice period.  During the notice period,
CMC will not undertake any new activities under the services and will use [* *
*] efforts to promptly wind down the affected Services and to mitigate or
otherwise minimize costs relating to such affected Services (including
cancelling all revocable fees and expenses).

 

12.5

Termination for Certain Unresolved Indemnity Claims.  If a Claim for
indemnification is made under Section 11.1.1, 11.1.3 or 11.2.3 and the parties
do not reach an agreement to settle or overcome the Claim within [* * *]after
notification under Section 11.3.1, the party to whom the indemnity Claim has
been made, may, on [* * *]notice in writing terminate this Agreement.

12.6Effect of Termination.

 

12.6.1

Upon termination of this Agreement for any reason Customer shall pay to CMC:

 

(a)

payments due by Customer to CMC for Services performed up to and including the
day of termination for all completed Stages and for partially completed Stages
an amount calculated on a pro‑rata basis taking into account the Price for the
cancelled Stages (fairly determined by the Project Team taking into account FTE
hours, materials, profit element and irreversible commitments incurred by CMC).
Notwithstanding anything to the contrary, unless otherwise agreed upon by the
parties (e.g., in the context of finalizing certain Stages of Services or
otherwise preparing for a technology transfer), CMC shall use [* * *] efforts to
minimize all costs and expenses and to cease conducting the Services upon the
receipt or delivery (as applicable) of notice of termination;

 

(b)

To the extent applicable under Section 5.2, payments due pursuant to
Section 5.2, to the extent not already included in the payments contemplated in
this Section 12.6.1; and

 

(c)

payments due at the time of termination pursuant to Section 7 and also in
accordance with the payment terms in the Work Statement, to the extent not
already included in the payments contemplated in this Section 12.6.1.

 

12.6.2

Upon termination of this Agreement for any reason, provided that Customer has
paid all amounts outstanding, CMC will, within [* * *]of (a) those payments
having been made or (b) the date of termination of this Agreement, (whichever is
the later) provide the Customer with all Deliverables then manufactured or
generated and all transferable work in progress and all Product then
manufactured and released, subject to Regulatory Obligations.  Work in progress
is transferred to Customer [* * *].

 

12.7

Survival.  Termination will not affect the accrued rights of CMC or Customer
arising under this Agreement.  The provisions of this Agreement, which by their
terms or reasonable

16

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

implication would continue beyond any termination or expiration of this
Agreement, including without limitation Sections 1, 3.4, 7, 8, 9, 10, 11, 12.6,
13, 14 and 15 shall survive any termination or expiration of this Agreement to
the degree necessary to permit their complete fulfillment or discharge.    

13.

TECHNOLOGY TRANSFER

 

13.1

Scope.  Upon termination or expiration or during the notice period for
termination of this Agreement other than where Customer is the “Defaulting
Party,” Customer may seek assistance from CMC for the transfer to a single
skilled and qualified manufacturer of the then‑current Process solely for the
purpose of manufacturing Product for Customer (“Technology Transfer”); [* * *].

 

13.2

Limits.  The obligations of CMC under Section 13.1 will only be exercisable by
Customer within a period of [* * *] after the date of termination or expiration
and CMC is not obliged to commit any human resources greater than [* * *] . [* *
*].

14.

LIMITATIONS OF LIABILITY

 

14.1

Limitation of Liability.  Except as provided in Section 14.3, CMC’s aggregate
liability to Customer for any loss or damage suffered by Customer as a result of
breach of this Agreement or any other liability (including negligence,
misrepresentation or claims under the indemnities) under this Agreement or in
connection with the Services is limited, in the aggregate, to the lesser of [* *
*].

 

14.2

Disclaimer of Certain Damages.  EXCEPT AS PROVIDED IN SECTION 14.3, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT,
PUNITIVE, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR SPECIAL DAMAGES ARISING OUT
OF ITS BREACH OF THIS AGREEMENT OR ANY OTHER LIABILITY (INCLUDING NEGLIGENCE,
MISREPRESENTATION OR CLAIMS UNDER THE INDEMNITIES) ARISING IN CONNECTION WITH
THIS AGREEMENT, EVEN IF THOSE DAMAGES WERE FORESEEABLE AND WHETHER THOSE DAMAGES
ARISE IN TORT, IN CONTRACT OR OTHERWISE.

 

14.3

Exclusions.  The limitations in Sections 14.1 and 14.2 do not apply to
(a) claims arising from either party’s gross negligence; (b) liability for any
fraud or fraudulent misrepresentation; (c) amounts owing by a party under
Section 7; or (d) [* * *] or (e) [* * *].

15.

MISCELLANEOUS

 

15.1

Excused Performance.  CMC will not be liable to Customer nor be considered to
have breached this Agreement for failure or delay in performing to the extent,
and for so long as, the failure or delay is caused by or results from a force
majeure, Such excuse shall be continued so long as the condition constituting
force majeure continues and CMC takes reasonable efforts to remove the
condition. For purposes of this Agreement, force majeure shall include
conditions beyond the reasonable control of the Parties, including without
limitation an act of God, war, civil commotion, terrorist act, labor strike or
lock-out,

17

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, storm or like
catastrophe.  CMC must notify Customer of any force majeure event that prevents
CMC from performing the Services.  If a force majeure event continues for more
than [* * *] after CMC’s notice, and is adversely affecting the performance of
this Agreement, each party will have the right terminate this Agreement on [* *
*]. In that event, Customer will not have any claim for damages as a result of
the termination or non-performance of the Services; provided CMC will reimburse
Customer for all fees paid by Customer less costs incurred by CMC (if any) with
respect to such affected Services and for clarity, Customer will have no
obligation to pay CMC for Services which cannot be performed as a result of a
force majeure. 

 

15.2

Insurance.  During the Term and [* * *] thereafter, CMC must maintain a
comprehensive general liability insurance against claims for bodily injury or
property damage arising from CMC’s activities in performing the Services as well
as claims for which CMC is obligated to indemnify, defend and hold harmless the
Customer Parties pursuant to Section 11.2, with insurance companies and in
amounts as CMC customarily maintains for similar activities, but in all events,
no less than CMC’s coverage limits on the Effective Date.  Customer must during
the Term and for the longer of [* * *].

 

15.3

Press Release. CMC will not issue any press release to announce the
collaboration under this Agreement without Customer’s prior approval; provided
if Customer issues a press release announcing the collaboration between the
parties, CMC may issue such a press release but shall not disclose the Product
or financial information.

 

15.4

Amendment.  Other than as provided for elsewhere in this Agreement, any
amendment of this Agreement (or any document entered into pursuant to this
Agreement) will be valid only if it is in writing and signed by each party.

 

15.5

Assignment.  Neither party may assign this Agreement without the prior written
consent of the other party, such consent not to be unreasonably withheld, except
that either party may assign this Agreement without the prior consent of the
other party: (a) to a third party successor to all or substantially all of the
business or assets relating to the Product (an “Acquiror”), whether in
connection with a merger, consolidation or sale of assets or other transaction;
or (b) to its Affiliate provided that the acquired party notifies the other of
that transaction within [* * *] after the earlier of the public announcement or
closing of that transaction.  Any permitted assignment shall be binding on the
successors of the assigning Party.  Any successor or assignee of rights and/or
obligations permitted hereunder shall, in writing to the other Party, expressly
assume performance of such rights and/or obligations.  Any attempted or
purported assignment in violation of this Section 15.5 shall be null and void.

 

15.6

Subcontracting.  CMC may subcontract to (a) its Affiliates, any of the Services
provided that the Affiliate may not further subcontract those Services; (b)
Testing Laboratories, only those parts of the Services identified in the Work
Statement; and (c) any other third party, any of the Services with the prior
written consent of Customer (that consent not to be unreasonably withheld,
delayed or conditioned).  CMC will remain responsible for the

18

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

activities of its subcontractors except to the extent that Customer requires CMC
to use a subcontractor that Customer selects over CMC’s objection. 

 

15.7

Waiver.  In no event will any delay, failure or omission (in whole or in part)
in enforcing, exercising or pursuing any right, power, privilege, claim or
remedy conferred by or arising under this Agreement or by law, be deemed to be
or construed as a waiver of that or any other right, power, privilege, claim or
remedy in respect of the circumstances in question, or operate so as to bar the
enforcement of that, or any other right, power, privilege, claim or remedy, in
any other instance at any time or times subsequently.

 

15.8

Severability.  If any provision of this Agreement is found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
that invalidity or unenforceability will not affect the other provisions of this
Agreement which shall remain in full force and effect.  The parties must, in the
circumstances referred to in this Section 15.8, attempt to substitute for any
invalid or unenforceable provision a valid or enforceable provision that
achieves to the greatest extent possible the same effect as would have been
achieved by the invalid or unenforceable provision.

 

15.9

Notices.  Any notice or other communication given under this Agreement
(including under Section 3.4 or 6.6) must be in writing and in English and
signed by or on behalf of the party giving it and must be given by hand or by
delivering it or sending it by prepaid post or overnight delivery service, to
the address and for the attention of the relevant party set out in this
Section 15.9 (or as otherwise notified by that party under this
Section 15.9).  Any notice will be deemed to have been received:

 

15.9.1

if hand delivered or sent by prepaid overnight delivery service, at the time of
delivery; or

 

15.9.2

if sent by post, five Business Days from the date of posting.

19

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

The addresses of the parties for the purposes of this Section 15.9 are:

CMC ICOS Biologics, Inc.

22021 20th Ave. S.E.

Bothell, Washington U.S.A. 98021

For the attention of:  Legal Department

Catalyst Biosciences, Inc.

260 Littlefield Avenue

South San Francisco, CA 94080

For the attention of:  Vice President of Manufacturing Operations

Neither party has any obligation to notify any person or entity other than as
provided in Section 15.9.

 

15.10

Applicable Law.  This agreement will be interpreted and governed, and all rights
and obligations of the parties determined, in accordance with the laws of the
state of New York (regardless of choice of law provisions to the contrary).  The
parties waive application of the provisions of the 1980 U.N. Convention on
Contracts for the International Sale of Goods, as amended.

 

15.11

Dispute Resolution.  Before resorting to litigation, unless emergency relief is
required by either party when either party will be free to resort to litigation,
the parties must use their reasonable efforts to negotiate in good faith and
settle amicably any dispute that may arise out of or relate to this Agreement
(or its construction, validity or termination) (a “Dispute”).  If a Dispute
cannot be settled through negotiations by appropriate representatives of each of
the parties, either party may give to the other a notice in writing (a “Dispute
Notice”).  Within [* * *] of the Dispute Notice being given the parties must
each refer the Dispute to their respective Chief Executive Officers who shall
meet in order to attempt to resolve the dispute.  If within [* * *] of the
Dispute Notice (a) the Dispute is not settled by agreement in writing between
the parties or (b) the parties have failed to discuss the Dispute or use good
faith negotiations, the Dispute may be submitted to and finally be settled by
the state or federal courts located in the state of [* * *].

 

15.12

Relationship of the Parties.  Nothing in this Agreement operates to create a
partnership or joint venture between the parties or authorizes either party to
act as agent for the other.   Neither party has authority to act in the name of
or otherwise to bind the other in any way.

 

15.13

Entire Agreement.  This agreement together with the Quality Agreement, and the
documents referred to in it, constitutes the entire agreement and understanding
of the parties and supersedes any previous agreement (including the Letter of
Agreement between the parties dated November 20, 2015) between the parties
relating to the subject matter of this Agreement.  If any term of this Agreement
conflicts with any term of

20

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

 

the Quality Agreement, the conflicting term of this Agreement will
prevail.  This Agreement is written in English, and the English version of this
Agreement will control. 

 

15.14

Counterparts.  This agreement may be executed in any number of counterparts.

 

15.15

[* * *].

 

21

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

[ghmikuxf5ix3000002.jpg]

 

EXECUTION COPY

 

THIS DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT has been executed by the
parties on the date first written above.  

 

CMC ICOS Biologics, Inc.

 

Signature:

 

/s/Gustavo Mahler

 

 

 

Print Name:

 

Gustavo Mahler

 

 

 

Position :

 

President & CEO

 

CATALYST BIOSCIENCES, INC.

 

Signature:

 

/s/Nassim Usman, Ph.D.

 

 

 

Name :

 

Nassim Usman, Ph.D.

 

 

 

Position :

 

President & CEO

 

 

 

22

--------------------------------------------------------------------------------

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

APPENDIX I

Definitions

“Affiliate” means, with respect to any entity, any other entity that directly or
indirectly controls, is controlled by or is under common control with that
entity.  For this definition, “control” means that more than 50% of the
controlled entity’s shares or ownership interests representing the right to make
decisions for that entity are owned or controlled, directly or indirectly, by
the controlling entity.

“Batch” means [* * *].

“Business Day” means any day that is not a Saturday, Sunday or U.S. public
holiday.

“Cell Line” [* * *].

“Certificate of Analysis” means CMC’s standard form certificate of analysis
confirming that Product to which the certificate relates meets the Specification
and any other criteria identified on the certificate.

“cGMP” means Current Good Manufacturing Practices as promulgated under each of
the following as in effect on the Effective Date and as amended or revised after
the Effective Date:  (a) the U.S. Food, Drug & Cosmetics Act (21 U.S.C.  § 301
et seq.) and related U.S. regulations, including 21 Code of Federal Regulations
(Chapters 210 and 211) and other FDA regulations, policies, or guidelines in
effect at a particular time for the manufacture, testing and quality control of
investigational drugs; and (b) the ICH guide Q7a “ICH Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients” as applied to
investigational drugs (Section 19).

“cGMP Batch” means a Batch that is stipulated in the Work Statement to be
manufactured according to cGMP.

“cGMP Product” means Product manufactured under a cGMP Batch.

“CHEF1® Technology” means [* * *].

“CMC Facility” means [* * *].

“CMC Intellectual Property Rights” means [* * *].

“CMC Know-How” means [* * *].

“CMC’s Fault” means [* * *].

“Commencement Date” means, with respect [* * *].

“Confidential Information” means information of a confidential nature and in any
form (oral, written or otherwise) the use of which is governed according to the
provisions of Section 9.  For clarity, the Confidential Information of each
party will include all information and materials disclosed by the parties and
their representatives under the Confidentiality Agreement by and between the
parties dated as of June 12, 2015.

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

“Customer Intellectual Property Rights” means Intellectual Property rights and
Customer Know-How owned by Customer or licensed to Customer by a third party
covering any aspect of the Services or materials, techniques or processes used
in the Services.

“Customer Know-How” means all information, techniques and technical information
known to Customer in connection with the Cell Line, Customer Materials or
Process which is not known to CMC or of general public knowledge.

“Customer Materials” means the [* * *].

“Deliverables” means the data, results and materials generated from the
performance of the Services [* * *].

“Development Services” means any or all parts of the development and
manufacturing services to be conducted by CMC as fully described in the relevant
Work Statement which are not subject to cGMP standards, for clarity the
Development Services will include the full scale engineering batch.

“Manufacturing Services” means any or all parts of the development and
manufacturing services to be conducted by CMC as fully described in the relevant
Work Statement which are subject to cGMP standards.

“Drug History Record” means all lot disposition documentation relevant to a cGMP
Batch to be provided to Customer with the Product from that cGMP Batch as
described in the Work Statement, including a Certificate of Analysis.

“Drug Substance” means the biological or chemical entities described or
classified in the Work Statement [* * *].

“Intellectual Property” means all intellectual property rights, including
patents, supplementary protection certificates, utility models, trademarks,
database rights, rights in designs, copyrights (whether or not any of these are
registered or capable of being registered) and including all applications and
the right to apply for registered protection of the foregoing and all
inventions, trade secrets, know-how, techniques and confidential information,
and all rights and forms of protection of a similar nature or having equivalent
or similar effect to any of these which may subsist anywhere in the world, in
each case for their full term and together with any renewals or extensions.

“Non-Fault Delay” means a delay in the Services to the extent caused by [* * *].

“Objective” means the desired outcome of the Services as described in the Work
Statement.

“Permitted Recipients” means the directors, officers, employees, Testing
Laboratories or professional advisers who are required, on a need‑to‑know basis,
in the course of their duties to receive and consider the Confidential
Information for the purpose of enabling the relevant party to perform its
obligations under this Agreement; provided, that those persons are under
obligations of confidence no less onerous than those set out in Section 9
imposed on the Recipient Party.

“Price” means [* * *].

“Process” means [* * *].

“Product” means [* * *].

“Quality Agreement” means the agreement between the parties defining the quality
responsibilities, including cGMP standards, regarding the performance of the
Services.

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

“Regulatory Obligations” means those mandatory regulatory requirements
applicable in Europe and the U.S. to the manufacture of cGMP Product for human
use.

“Scientific Delay” means a delay in the Services to the extent caused by [* *
*].

“Services” means any or all parts of the Development Services and Manufacturing
Services to be conducted by CMC as fully described in the relevant Work
Statement.  

“Shipping Guidelines” means the storage and transport guidelines for the Product
that are determined by mutual written agreement of the parties.

“Slot” means, with respect to CMC’s cGMP manufacturing suite, the period of time
the suite is reserved in preparation for and the performance of a Batch.

“Specification” means the specification of the Product either as defined in the
Work Statement or as otherwise agreed between the parties or modified in
accordance with Section 4.2.2.

“Stage” means a particular activity or series of conjoined activities that
constitute a main step in the Services and that is more specifically identified
in the Work Statement by the breakdown of the Services into numbered stages.

“Standard Operating Procedures” or “SOPs” means the standard operating
procedures of CMC in place from time to time that define CMC’s methods of
performing activities applicable to the Services.

“Testing Laboratories” means any [* * *].

“Timeline” means the non‑binding estimated timeline for the performance of the
Services as set out in the Work Statement.

“Work Statement” means the work statement attached as Appendix II and any other
work statements that may be agreed on by the parties during the Term, as may be
revised by [* * *].  To be valid, a Work Statement must be signed by both
parties.

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

APPENDIX II

Incidental Fees

Storage Fees for Deliverables:

Handling Fee for Shipments:

 

Storage Fee:

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Appendix III

WORK STATEMENT NO. 01

THIS WORK STATEMENT NO. 01 (“[* * *] DMSA WS01”) is dated as of May 20  2016
(“Effective Date”) by and between CMC ICOS BIOLOGICS, INC. (“CMC”), CMC
BIOLOGICS A/S (“CMC”) and Catalyst Bioscience, Inc. (“Customer”), and upon
execution will be incorporated into and governed by the terms and conditions of
the Development and Manufacturing Services Agreement between Customer and CMC
dated May   2016 (the “Agreement”).  Capitalized terms used in this Work
Statement but not otherwise defined will have the same meanings as set forth in
the Agreement.

Customer engages CMC to provide the Services, as follows.

1.

API/Drug Substance and Product.

A recombinant human Factor VIIa (CB 813d). CB 813d is an improved version of
this molecule with enhanced activity and longer half-life, thus requiring lower
and fewer doses than the commercially available NovoSeven®.

2.

Services.  CMC will provide the following Services to Customer:

As described on the APPENDIX 1

3.

Facility(ies). The Services described above will be rendered at the following
facilities of CMC:

[* * *]

4.

Customer Materials.  Customer will provide to CMC the following materials to be
used by CMC to perform the Services:

As described in the APPENDIX 1

5.

Customer Equipment.

NA

6.

CMC Representative. [* * *], Sr. Director, Business Development, [* * *],Tel: [*
* *]

7.

Customer Representative. [* * *], VP Manufacturing Operations, [* * *], Tel: [*
* *]

8.

Compensation. The total compensation due CMC for Services under this Work
Statement is Three Million, Seven Hundred Ninety-four Thousand, Five Hundred
U.S. Dollars ($3,794,500). If Customer elects to amend this Work Statement to
add cGMP manufacture of one or more additional Batches of Product for use in
Customer’s clinical trials within [* * *] of the Effective Date of this Work
Statement, [* * *].

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CMC will invoice Customer for all amounts due under this Work Statement.  Such
amounts will be invoiced in [* * *] to the attention of [* * *] and per Payment
Terms in 7.2 the Agreement:

 

Stage

Description

Estimated Price

(USD)

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

Total

$3,794,500

[* * *].

9.

Incidental Fees.

[* * *]

10.

Assumptions.

The activities outlined in this proposal are based on the following assumptions.

[* * *]

[Signatures on next page]

 

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF the parties have caused this Work Statement No. 01 to be
executed by their respective representatives duly authorized as of the day and
year first above written.

WORK STATEMENT AGREED TO AND ACCEPTED BY:

 

Catalyst Biosciences, Inc.

 

CMC ICOS BIOLOGICS, INC.

 

 

 

 

 

 

 

By

 

/s/Nassim Usman, Ph.D.

 

By

 

/s/Gustavo Mahler

 

 

 

 

 

 

 

Print Name

 

Nassim Usman, Ph.D.

 

Print Name

 

Gustavo Mahler

 

 

 

 

 

 

 

Title

 

President & CEO

 

Title

 

President & CEO

 

 

 

 

 

 

 

Date

 

May 20, 2016

 

Date

 

May 23, 2016

 

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

APPENDIX 1

SCOPE OF WORK

Stage 1 – [* * *]

[* * *]

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 4 – [* * *]

[* * *]

 

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 6 – [* * *]

[* * *]

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 7 – [* * *]

[* * *]

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 8 – [* * *]

[* * *]

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 9 – [* * *]

[* * *]

 

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 10 – [* * *]

[* * *]

 

 

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

Stage 11 – [* * *]

[* * *]

 

 

 

 

--------------------------------------------------------------------------------

 

[ghmikuxf5ix3000023.jpg]

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Stage 12 –[* * *]

[* * *]

 

 

CONFIDENTIAL

 

Pages 17 of 21

 

--------------------------------------------------------------------------------

[ghmikuxf5ix3000002.jpg]

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Stage 13 – [* * *]

[* * *]

 

 

CONFIDENTIAL

Pages 18 of 21

 

--------------------------------------------------------------------------------

[ghmikuxf5ix3000002.jpg]

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Stage 14 – [* * *]

[* * *]

 

[* * *]

 

CONFIDENTIAL

Pages 19 of 21

 

--------------------------------------------------------------------------------

[ghmikuxf5ix3000002.jpg]

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

[* * *]

[* * *]

 

 

 

 

CONFIDENTIAL

Pages 20 of 21

 

--------------------------------------------------------------------------------

[ghmikuxf5ix3000002.jpg]

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

All terms and conditions of the Agreement will apply to this Work Statement. In
the event of any conflict between this Work Statement and the terms of the
Agreement, the terms of the Agreement will control.

[Remainder of page left blank intentionally]

 

 

 

 

CONFIDENTIAL

Pages 21 of 21

 

--------------------------------------------------------------------------------

[ghmikuxf5ix3000002.jpg]

 

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Ommissions are designated as ***. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

APPENDIX IV

Commercial Supply Terms

[* * *].

 

 

CONFIDENTIAL